Citation Nr: 1456879	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  05-31 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to January 9, 2012, and greater than 20 percent thereafter, for degenerative joint disease of the right shoulder, including on an extraschedular basis.

2.  Entitlement to a disability rating greater than 20 percent prior to January 9, 2012, for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 1975 and from October 1985 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO granted, in pertinent part, the Veteran's claim of service connection for degenerative joint disease of the right shoulder, assigning a 10 percent rating effective August 25, 2003, and denied the Veteran's claim for a disability rating greater than 10 percent for degenerative joint disease of the cervical spine.  The Veteran disagreed with this decision in November 2004.  He perfected a timely appeal in September 2005.

In a July 2007 rating decision, the RO assigned a higher 20 percent rating effective April 26, 2005, for the Veteran's service-connected degenerative joint disease of the cervical spine.

In June 2009, December 2011, and in October 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In an August 2012 rating decision, the RO assigned a higher 30 percent rating effective January 9, 2012, for the Veteran's service-connected degenerative joint disease of the cervical spine and a higher initial 20 percent rating effective January 9, 2012, for the Veteran's service-connected degenerative joint disease of the right shoulder.

In June 2013, the Board denied the Veteran's currently appealed claims.  The Veteran, through an attorney, and VA's Office of General Counsel appealed the Board's June 2013 decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand (Joint Motion) with the Court.  Both parties to the Joint Motion requested that the Court vacate and remand only that part of the Board's June 2013 decision which denied an initial rating greater than 10 percent prior to January 9, 2012, and greater than 20 percent thereafter, for degenerative joint disease of the right shoulder and a disability rating greater than 20 percent prior to January 9, 2012, for degenerative joint disease of the cervical spine.  The Court granted the Joint Motion in a May 2014 Order, noting that the appeal as to any remaining issues was dismissed.

In a June 2013 rating decision, the RO assigned an earlier effective date of August 25, 2003, for a 20 percent rating for the Veteran's service-connected degenerative joint disease of the cervical spine.

Although the Board regrets any additional delay which may be caused by this REMAND, the appeal is REMANDED again to the AOJ.   VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected degenerative joint disease of the right shoulder and degenerative joint disease of the cervical spine are both more disabling than currently evaluated.  Having reviewed the record evidence, and because it is bound by the Court's May 2014 Order granting the Joint Motion, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

Both parties to the Joint Motion argued that the Board had erred in denying the Veteran's currently appealed claims in the June 2013 decision by relying on VA examinations of the right shoulder and cervical spine conducted on January 9, 2012.  See Joint Motion dated May 15, 2014, at pp. 2-4.  Both parties specifically contended that the January 9, 2012, VA examinations of the Veteran's right shoulder and cervical spine were inadequate for VA adjudication purposes because the VA examiners did not address whether the Veteran's functional ability was affected significantly during flare-ups of these conditions (as the Board had requested in its prior remand in December 2011).  Id., at pp. 4; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that, when VA undertakes to provide Veteran with examination, that examination must be adequate for VA purposes).  Both parties to the Joint Motion also specifically contended that these VA examinations were inadequate because they did not provide relevant clinical information regarding the degree of motion (if any) lost during flare-ups of right shoulder and/or neck pain and/or any additional limitation of motion in the right shoulder and/or neck which may be due to such flare-ups experienced by the Veteran.  See Joint Motion dated May 15, 2014, at pp. 4.  Because it is bound by the Court's May 2014 Order granting the Joint Motion, the Board also finds that the January 9, 2012, VA examinations of the Veteran's right shoulder and cervical spine are inadequate for VA adjudication purposes.  See also 38 C.F.R. § 4.2 (2014).  

The Board notes in this regard that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  It appears that, prior to the January 9, 2012, VA examinations (which have been found to be inadequate), the Veteran's next most recent VA examinations of the right shoulder and cervical spine occurred in April 2011.  Because the Board is bound by the Court's May 2014 Order granting the Joint Motion, and given the length of time which has elapsed since the VA examinations in April 2011, the Board finds that, on remand, the Veteran should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected degenerative joint disease of the right shoulder and his service-connected degenerative joint disease of the cervical spine.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for degenerative joint disease of the right shoulder since his service separation or who have treated him for degenerative joint disease of the cervical spine in recent years.  Advise the Veteran not to resubmit copies of any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for updated examination to determine the current nature and severity of his service-connected degenerative joint disease of the right shoulder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected degenerative joint disease of the right shoulder is manifested by flare-ups of pain that could limit the functional ability of his right shoulder significantly.  The examiner also is asked to state whether dislocation of the right shoulder is present and, if so, whether it is manifested by frequent episodes and guarding of all arm movements.  

To the extent possible, the examiner is asked to state whether any of the DeLuca factors (pain, swelling, weakness, excess fatigability, etc.) are present and, if so, how much right shoulder motion (in degrees) is lost due to any of these factors.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  Schedule the Veteran for updated examination to determine the current nature and severity of his service-connected degenerative joint disease of the cervical spine.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected degenerative joint disease of the cervical spine is manifested by forward flexion limited to 15 degrees or less or favorable ankylosis of the cervical spine, unfavorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire spine.  The examiner also is asked to state whether the Veteran's service-connected cervical spine disability is manifested by flare-ups of pain that could limit the functional ability of his cervical spine significantly.  

To the extent possible, the examiner should state whether any of the DeLuca factors (pain, swelling, weakness, excess fatigability, etc.) are present and, if so, how much cervical spine motion (in degrees) is lost due to any of these factors.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

